Citation Nr: 0509401	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-32 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to vocational rehabilitation and employment 
services under Chapter 31, Title 38 of the United States 
Code.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for sleep apnea are addressed individually in 
separate decisions.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Vocational 
Rehabilitation and Counseling Service denying entitlement to 
vocational rehabilitation (VR) services.


FINDINGS OF FACT

1.  Service connection is currently in effect for loss of 
visual acuity, rated as 30 percent disabling; a left ankle 
disability, rated 20 percent disabling; a right ankle 
disability, rated 20 percent disabling; a right knee 
disability, rated 10 percent disabling; a left knee 
disability, rated 10 percent disabling; essential tremor of 
the right upper extremity, rated 10 percent disabling; and a 
low back disability, rated zero percent disabling.  

2.  The veteran has a master's degree in education and a 
second master's degree in public administration and is 
currently employed on a full-time basis as a middle school 
principal.

3.  The veteran does not have an employment handicap in that 
his ability to prepare for or retain employment consistent 
with his abilities, aptitudes, and interests is not impaired 
as a result of disability.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
services under Chapter 31, Title 38 of the United States Code 
have not been met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 
2002); 38 C.F.R. §§ 21.40, 21.51 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to VR services 
because his service-connected disabilities may adversely 
impact his employability in the future.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the of veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The evidence shows that following receipt of the veteran's 
November 2002 claim for VR services, the VR counselor 
informed the veteran that the next step in the process was to 
meet with the counselor and discuss his work history and job 
interests, his training and education, and how his 
disabilities affected his life.  He was given a 
Rehabilitation Needs Inventory and Employment Planning 
Worksheet to complete prior to the meeting, and was 
instructed to bring to the meeting his training records, job 
certifications, and medical records.  The Rehabilitation 
Needs Inventory fully informed the veteran of the issues and 
criteria to be considered in determining his entitlement to 
VR services.  The veteran met with the counselor in December 
2002, prior to the denial of his claim, and the counselor 
informed the veteran that the purpose of VR was to enable 
disabled veterans to return to work.  The veteran was 
informed of the entitlement process, including the meaning of 
"employment handicap" and "overcoming the impairment."  

The Board finds that, by meeting with the veteran and 
explaining to him the criteria for entitlement to VR 
services, VA fulfilled the duty to notify him of the evidence 
needed to substantiate his claim.  The counselor also 
informed the veteran of the information and evidence he was 
responsible for presenting, and the evidence that VA would 
obtain on his behalf.  That notice was also provided to the 
veteran prior to the December 2002 denial of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The veteran has provided the 
information regarding his employment and educational history 
necessary to make the determination regarding his entitlement 
to VR services.  He has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Law and Regulations 

A veteran is entitled to a program of vocational 
rehabilitation in accordance with Chapter 31 if he has a 
service-connected disability that is rated 20 percent 
disabling or more, and if he is determined by VA to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2004).  An 
employment handicap means an impairment of his ability to 
prepare for, obtain, or retain employment that is consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1) (West 2002); 38 C.F.R. § 21.51(b) (2004).  In 
determining if a veteran has an employment handicap, 
consideration is given to any impairment of employability 
caused by the restrictions on employment due to the veteran's 
disabilities, any deficiencies in education and/or training, 
negative attitudes toward the disabled, and other pertinent 
factors.  38 C.F.R. § 21.51(c) (2004).  

An employment handicap does not exist if the veteran's 
employability is not impaired.  This applies to veterans who 
are qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; 
where the veteran's employability is impaired, but his 
disabilities do not cause the impairment of employability; 
or, where the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2) (2004).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  

Analysis 

The evidence shows that the veteran's service-connected 
disabilities consist of the following:  loss of visual 
acuity, rated as 30 percent disabling; a left ankle 
disability, rated 20 percent disabling; a right ankle 
disability, rated 20 percent disabling; a right knee 
disability, rated 10 percent disabling; a left knee 
disability, rated 10 percent disabling; essential tremor of 
the right upper extremity, rated 10 percent disabling; and a 
low back disability, rated zero percent disabling.  He does, 
therefore, have a service-connected disability rated at least 
20 percent disabling.

The evidence also shows that the veteran holds a master's 
degree in public works administration and a master's degree 
in education.  He is currently employed full-time in a public 
school system as a principal of a middle school.  He has 
indicated that he is seeking VR services because he wants to 
obtain a doctorate degree in order to refine and narrow his 
professional goals.

The veteran's work experience also includes 20 years of 
teaching in the Army, culminating in the position of 
Commandant, Non-Commissioned Officer Academy.  He also served 
as a Reserve Officer Training Corps (ROTC) instructor and 
taught military history at the university level.  

Regarding physical limitations to employment, the veteran 
reported having incurred a traumatic injury to the right eye.  
He stated that following surgery, however, he regained much 
of his right eye vision.  He explained that sight in the 
right eye would never be perfect, but that problems with the 
right eye would not constitute an impediment to employment.  

In his November 2002 claim for VR services the veteran stated 
that his employment goal was to become a college professor.  
In December 2002 he completed an Employment Handicap 
Worksheet, in which he described his disabilities as right 
eye blindness and "limited vision, poor lighting, depth 
perception;" limited motion of the ankles with "standing, 
climbing, and walking;" limited flexion of the knees with 
"kneeling, crawling, running, and stooping;" and a nerve 
problem in the right arm, which affected "writing, meeting 
emergencies, and mobility."  He also indicated, however, 
that his disabilities were not then causing any significant 
problems with his employment.

Following the initial orientation meeting, the VR counselor 
found that the veteran had been successfully employed on a 
full-time basis since June 1997, and that there was no 
indication that his job was in jeopardy because of his 
physical limitations.  There was also no medical evidence 
indicating that he needed to change employment.  He did not 
have any plans to leave his current employment, and had not 
been absent due to his disabilities.  The VR counselor 
determined that the veteran did not have an employment 
handicap because he was suitably employed as a school 
principal, and that he was not entitled to VR services.

An employment handicap does not exist if the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2) (2004).  The evidence in this case shows that 
the veteran has overcome any impairment in his employability 
due to his service-connected disabilities in that he has 
successfully maintained employment as a middle school 
principal since June 1997, which employment is consistent 
with his abilities, aptitudes, and interests.  The Board 
finds that because an employment handicap does not exist, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to vocational rehabilitation services.


ORDER

The claim of entitlement to vocational rehabilitation 
services pursuant to Chapter 31, Title 38 of the United 
States Code is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


